Title: From George Washington to Edmund Randolph, 30 June 1794
From: Washington, George
To: Randolph, Edmund


               
                  Sir,
                  Mount Vernon June 30th 1794
               
               Your letter of the 25th instt enclosing one from Mr G. Morris of the 7th of March, came duly to hand. The measures you have taken in consequence thereof, appear to be expedient & proper.
               I am sorry to find by his private letters (two of which I send for your perusal, & to be returned) that he & our other Ministers abroad, are continually repeating (& complaining of) their want of information from the Department of State.  This, I am sensible, does not apply to you, because (among other reasons) there has not been time between your coming into Office & the dates of their letters, for ground of such complaints: nor do I think it applicable to your predecessor, further than as it may have proceeded from miscarriages, & the want of duplicates. As, however, the evil complained of, may be attended with serious conseq[uence]s if not remedied—I am led to take this notice thereof, in order that duplicates always, & in certain cases triplicates, may be forwarded for the information & government of our agents in foreign Countries.
               
               I expect to leave this on thursday for Philadelphia, and if upon enquiry at George Town, I should find the upper road the smoothest and best, I shall proceed by it—for these reasons it is advisable to withhold your further comm[unication]s until I shall have arrived at the Seat of the Governt.
               
                  G. W——n
               
            